Montgomery, J.
I dissent from the conclusion of Mr. Justice Grant in this case. If, in fact, a- leakage at the joint was not a signal of danger, and if there was no evidence to show that an inspection would have revealed a defect, I should readily concur in the conclusion reached in the main opinion that the defect was a latent one, and that negligence of the defendant was not affirmatively shown. Plaintiff offered testimony tending to show that there was an old crack in the joint, from the inner face of the joint outward, which extended clear through, and that after the 'explosion this old break and the new break ran into one another, so that there was only one side of the break left to both the old and the new. There was also testimony by experts that it would be considered unsafe to continue the use of this plant when there was such a leak that, when pressure was high, large quantities of steam escaped at the expansion plates. An expert also testified that, if there were large quantities of steam escaping at the expansion plates, he would consider that there was something wrong with the expansion joint or plates; and that, if there was steam or water escaping, he should consider it his duty to make an examination to find out where the escape was. If the leak was coming through the plate, it would indicate that there was something wrong about the plate; if it was merely coming from a joint, it would indicate that the joint was leaking, and not the plate. He further testified: “I think it would be somewhat difficult to tell where it might be coming from, looking up at it at the distance of 20 feet-*508from the ground. I should want á closer examination,— to get close to it. After getting close to it, if I could not find any opening on the outside, or feel the steam coming through at any of the joints, and still there was a leak somewhere, I should consider it my duty to take that plate apart, and examine them inside.” He further testified: “If there is a leak, it might not be just at the joint, or where it is dropping from.” I think, under this testimony, it was a question for the jury as to whether a defect existed which might have been discovered by proper inspection.
Hooker, J., concurred with Montgomery, J.